DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 19.
Pending: 20.
IDS
Applicant’s IDS(s) submitted on 2/28/2020 and 2/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 14-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YUAN’290 (US 20120328290 A1 )in view of YUAN’672 (US 20150331672 A1).

Re: Independent Claim 1, YUAN’672 discloses an optical device (YUAN’290 Fig. 2: 24) for a quantum random number generator comprising:
a source of phase randomised pulses of light (YUAN’290 Fig. 2: 24), the source of phase randomised
pulses of light further comprising a plurality of gain-switched lasers, each gain-switched laser having an output, and each gain-switched laser being configured to emit a stream of pulses such that the phase of each pulse in the stream of pulses is randomized (obvious over Yuan’290 Figs. 1, 2-6, 10A, 12-14 and ¶ [0046] disclosing a pulsed laser as an optical light source that are used to eventually generate pulse trains), and
an optical pulse combiner, the optical pulse combiner being configured to receive streams of pulses from the output of each gain-switched laser, combine the streams of pulses with one another into a combined stream of pulses and direct the combined stream of pulses into at least one output of the optical pulse combiner, the at least one output of the optical pulse combiner being the output of the source of phase randomised pulses of light (Yuan’290 Figs. 1, 2-5 and ¶ [0046] disclosing combiners that combine incoming optical signals of different wavelengths.);
wherein the source of phase randomised pulses of light is configured such that the streams of pulses of light emitted by the plurality of gain-switched lasers are temporally offset relative to one another, a phase measurement element, the phase measurement element being configured to receive the combined stream of pulses from the output of the source of phase randomised pulses of light (Yuan’290 Figs. 2-6: 21 and ¶ [0046] disclosing quantum receiver 21 that receives temporally interleaved or offset optical signals transmitted by combiners 24-31.); and
an optical detector, the optical detector being optically coupled to the phase measurement element (e.g. YUAN’290 Fig. 1: 13 and ¶¶ [0047], [0052-[0053] disclose phase shift measurements).
YUAN’290 is silent regarding:
Characterizing the device as a random number generator generating random pulses using gain switching lasers.
YUAN’672 discloses:
 Characterizing the device as a random number generator generating random pulses using gain switching lasers (YUAN’290  Fig. 1, ¶¶ [0055], [0061]).
YUAN’290 and YUAN’672 disclose memory storage systems. YUAN’672 in particular describes optical random number generators for example to generate keys at ultrafast rate. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the optical random number generators of YUAN’672 to the memory storage devices taught by YUAN’290 for the purpose of for example generating keys applicable in cryptography applications (see e.g., YUAN’672 ¶¶ [0002]-[0003]).

Re: Claim 2, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein the phase measurement element is a time delay interferometer and is configured to direct light from the at least one output of the source of phase randomised pulses towards two arms, at least one arm comprising an interferometer delay, and wherein light from the two arms are interfered with each other and directed to the output of the phase measurement element (e.g. YUAN’672 ¶ [0061]-[0063]).

Re: Claim 3, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein the source of phase randomised pulses of light is configured such that the stream of pulses of light from each gain- switched laser is directed into a delay element, each delay element providing a different amount of delay, and each delayed stream of pulses of light being directed into the optical pulse combiner  (e.g. YUAN’290 Fig. 2 and ¶ [0060]).

Re: Claim 4, YUAN’290 and YUAN’672 disclose all the limitations of claim 3 on which this claim depends. YUAN’672 further discloses:
wherein the streams of pulses of light emitted by the plurality of gain-switched lasers are temporally synchronised (YUAN’290 ¶ [0059] “…each transmitter 23.sub.1, 23.sub.2, 23.sub.3 . . . 23.sub.N is synchronised.”).

Re: Claim 5, YUAN’290 and YUAN’672 disclose all the limitations of claim 2 on which this claim depends. YUAN’672 further discloses:
wherein modulation currents are injected into each of the plurality of gain-switched lasers and the modulation currents are temporally synchronised (YUAN’290 ¶ [0097]).

Re: Claim 6, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein each gain-switched laser is configured to emit a stream of pulses of light such that the streams of pulses of light from each gain-switched laser are temporally offset relative to one another (e.g. YUAN’290 Fig. 2 and ¶ [0060]).

Re: Claim 7, YUAN’290 and YUAN’672 disclose all the limitations of claim 6 on which this claim depends. YUAN’672 further discloses:
wherein modulation currents are injected into each of the plurality of gain-switched lasers and the modulation currents are temporally offset relative to one another (YUAN’290 ¶ [0097]).

Re: Claim 8, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein the interferometer delay in the phase measurement element is equal to a temporal separation between pulses in the stream of pulses emitted by each gain-switched laser (YUAN’290 ¶¶ [0060]-[0061]).

Re: Claim 9, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein the interferometer delay in the phase measurement element is equal to a temporal separation between adjacent pulses in the stream of pulses output at the least one output of the optical pulse combiner (e.g. YUAN’290 Fig. 2 and ¶ [0060]).

Re: Claim 10, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein the interferometer delay in the phase measurement element is equal to an integer multiple of a temporal separation between adjacent pulses in the stream of pulses output at the least one output of the optical pulse combiner (e.g. Yuan’290 Figs. 4, 5 and ¶ [0073], [00760 “…each transmitter are temporally interleaved…”]).

Re: Claim 11, YUAN’290 and YUAN’672 disclose all the limitations of claim 8 on which this claim depends. YUAN’672 further discloses:
wherein the pulses in the stream of pulses emitted by each gain-switched laser have a temporal separation greater than or equal to 200 ps (see e.g., YUAN’672 Figs. 7-9 and ¶¶ [0132], [0135] and [0144]).

Re: Claim 12, YUAN’290 and YUAN’672 disclose all the limitations of claim 8 on which this claim depends. YUAN’672 further discloses:
wherein the pulses in the stream of pulses emitted by each gain-switched laser have a width less than or equal to half the temporal separation between adjacent pulses in the stream of pulses output at the at least one output of the optical pulse combiner (see e.g., YUAN’290 ¶¶ [0118] and [0153]).

Re: Claim 14, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein each gain-switched laser comprises a gain-switched laser optically coupled to a pulse carver (YUAN’290 ¶ [0054]).

Re: Claim 15, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein the source of phase randomised pulses of light, the optical pulse combiner, the phase measurement element, and the optical detector are integrated on a first substrate (YUAN’290 ¶¶ [0046], [0061] “…the RNG can be integrated onto a single photonic chip,…”).

Re: Claim 16, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. YUAN’672 further discloses:
wherein: the plurality of gain-switched lasers are disposed on a first substrate; the optical pulse combiner and the phase measurement element are integrated on a second substrate; and light emitted by the plurality of gain-switched lasers is optically coupled to the optical pulse combiner via an optical interconnect (YUAN’290 ¶¶ [0152] “…the random number generator 63 can be integrated onto a single photonic chip, for which the waveguides between the components are part of the photonic chip and are not optical fibres.”).

Re: Claim 17, YUAN’290 and YUAN’672 disclose all the limitations of claim 15 on which this claim depends. YUAN’672 further discloses:
wherein the first substrate comprises InP (well known in the art when making photonic integrated devices e.g. YUAN’290 ¶[0089]).

Re: Claim 18, YUAN’290 and YUAN’672 disclose all the limitations of claim 17 on which this claim depends. YUAN’672 further discloses:
wherein the second substrate comprises Si (well known in the art when making photonic integrated devices).

Re: Independent Claim 19, YUAN’290 and YUAN’672 disclose a method (e.g. Yuan’290 ¶ [0001] and [0039]) of generating random numbers, the method comprising:
generating phase randomised pulses of light from a source of phase randomised pulses of light (YUAN’290 Fig. 2: 24), the source of phase randomised pulses of light further comprising a plurality of gain-switched lasers, each gain-switched laser having an output, and each gain-switched laser being configured to emit a stream of pulses of light such that the phase of each pulse in the stream of pulses is randomized (obvious over Yuan’290 Figs. 1, 2-6, 10A, 12-14 and ¶ [0046] disclosing a pulsed laser as an optical light source that are used to eventually generate pulse trains), and
an optical pulse combiner, the optical pulse combiner being configured to receive streams of pulses from the output of each gain-switched laser, combine the streams of pulses with one another into a combined stream of pulses and direct the combined stream of pulses into at least one output of the optical pulse combiner, the at least one output of the optical pulse combiner being the output of the source of phase randomised pulses of light (Yuan’290 Figs. 1, 2-5 and ¶ [0046] disclosing combiners that combine incoming optical signals of different wavelengths.); and, 
wherein the source of phase randomised pulses of light is configured such that the streams of pulses of light emitted by the plurality of gain-switched laser is temporally offset relative to one another (Yuan’290 Figs. 2-6: 21 and ¶ [0046] disclosing quantum receiver 21 that receives temporally interleaved or offset optical signals transmitted by combiners 24-31.);
measuring the phase of pulses from the source of phase randomised pulses by using a phase measurement element coupled to an optical detector, the phase measurement element being configured to receive the combined stream of pulses from the output of the source of phase randomised pulses of light (e.g. YUAN’290 Fig. 1: 13 and ¶¶ [0047], [0052-[0053] disclose phase shift measurements).
YUAN’290 is silent regarding:
Characterizing the device as a random number generator generating random pulses using gain switching lasers.
YUAN’672 discloses:
 Characterizing the device as a random number generator generating random pulses using gain switching lasers (YUAN’290  Fig. 1, ¶¶ [0055], [0061]).
YUAN’290 and YUAN’672 disclose memory storage systems. YUAN’672 in particular describes optical random number generators for example to generate keys at ultrafast rate. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the optical random number generators of YUAN’672 to the memory storage devices taught by YUAN’290 for the purpose of for example generating keys applicable in cryptography applications (see e.g., YUAN’672 ¶¶ [0002]-[0003]).

Re: Claim 20, YUAN’290 and YUAN’672 disclose all the limitations of claim 19 on which this claim depends. YUAN’672 further discloses:
a method of generating random numbers, the method comprising:20. A method of generating random numbers according to claim 19, wherein the numerical value provided by the photodetector is processed using a randomness extractor algorithm (e.g., YUAN’672 ¶¶ [0003] and [0181]).

Claim(s) 13 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over YUAN’290 (US 20120328290 A1 )in view of YUAN’672 (US 20150331672 A1) and further in view of YUAN’643 (US 20160047643 A1).

Re: Claim 13, YUAN’290 and YUAN’672 disclose all the limitations of claim 1 on which this claim depends. They are silent regarding:
 wherein each gain-switched laser comprises a seed laser optically coupled to an output laser.
YUAN’643 discloses:
 wherein each gain-switched laser comprises a seed laser optically coupled to an output laser (YUAN’643 ¶ [0062] “…master light pulses seed the slave light pulse, such that one master light pulse is injected into the slave light source before each slave light pulse is generated.”; see also ¶¶ [0158], [0538]).
YUAN’643, YUAN’290 and YUAN’672 disclose memory storage systems. YUAN’643 in particular describes an interference system used in optical communication systems and other interference applications. It explicitly discloses use of master seed pulse laser to excite slave lasers. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the light source of YUAN’290 and YUAN’672 by incorporating use of a master seed laser taught by YUAN’643 for the purpose of providing a more reliable system with improved time jitter related to the spontaneous emission of the slave laser (see e.g., YUAN’643 ¶ [0538]).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
ABELLAN (US 20170115960 A1) Discloses a process and system for producing random numbers by means of a quantum random number generator is disclosed, comprising the steps of operating a multimode laser in a laser cavity with periodic modulation of a net gain, and detecting the random intensity pattern produced by the inter-mode beating occurring within the laser cavity. The numbers produced are truly random and a minimal number of elements is required for operating the system.
LUCAMARINI (US 20170237505 A1) discloses a transmitter for a continuous variable quantum communication system, the transmitter comprising: a coherent light source; a first controller, configured to apply a first signal to said coherent light source such that said coherent light source generates coherent light; a phase control element, configured to apply perturbations to said first signal, each perturbation producing a phase shift between parts of the generated coherent light; a first optical component, configured to produce optical intensity modulation, wherein said coherent light source is configured to supply said generated light to said optical component; a second controller, configured to apply a second signal to said optical component such that a light pulse is emitted during a period of time that a first part of the generated light is received, and a light pulse is emitted during a period of time that a second part of the generated light is received; an intensity control element, configured to modulate the amplitude of an emitted light pulse; wherein the phase control element and the intensity control element are configured to encode information in a continuum of values of the phase and amplitude of an emitted light pulse.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov